Citation Nr: 1646279	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  15-00 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Michael G. Mishowiec, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Army from April 1992 to February 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In October 2015, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  At the Veteran's October 2015 Board hearing, the Veteran's representative withdrew the Veteran's appeal for entitlement to service connection for a right ankle disorder on the record.

2.  The Veteran's symptoms of PTSD most nearly result in occupational and social impairment with reduced reliability and productivity due to symptoms such as anger and difficulty maintaining effective work relationships.  

3.  The evidence of record is at least in relative equipoise as to whether the impairment caused by the Veteran's service-connected disabilities renders him unable to secure and follow a substantially-gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for a right ankle disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9411 (2015).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met effective June 13, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

This appeal arises, in part, from a disagreement with an initial rating decision in August 2012 that granted service connection for PTSD.  Courts have held that, once service connection is granted, the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran's formal claim for a TDIU was filed as a fully developed claim in April 2013.  The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for a TDIU.  As such, VA's duty to notify has been satisfied.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The record also reflects that VA has made efforts to assist the Veteran in the development of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, Social Security Administration (SSA) records and regulations, private evaluations, and the statements of the Veteran, his wife, and his representative.  The Veteran also was provided adequate VA examinations pertaining to his claims, which provide the necessary findings to allow the Board to render an informed decision.  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Therefore, the case is ready for adjudication.

II.  Withdrawal of Appeal 

A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing and meet certain requirements set forth by regulation.  Id.  Withdrawal may be made by the appellant or by the appellant's authorized representative.  38 C.F.R. § 20.204(a).  

At the Veteran's October 2015 Board hearing, the Veteran's representative withdrew the Veteran's appeal of entitlement to service connection for a right ankle disorder on the record.  See October 2015 Transcript of Hearing at 2.  As the Veteran's representative has withdrawn the Veteran's appeal as to this issue, no allegations of errors of fact or law remain for appellate consideration concerning the issue.  The Board, therefore, has no jurisdiction to review it.  Accordingly, the issue of entitlement to service connection for a right ankle disorder is dismissed.  38 U.S.C.A. § 7105(d)(5).

III.  Increased Rating

Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Individual disabilities are assigned separate diagnostic codes.  38 C.F.R. § 4.27 (2015).  When a question arises as to which of two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period, a concept known as the "staging" of ratings.  Id. at126-27.  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

In the present case, the Veteran contends that he is entitled to a higher disability rating for his PTSD.  Such disability has been rated under Diagnostic Code 9411, as 50 percent disabling.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not as an exhaustive list).  

Consideration is given to the frequency, severity, and duration of psychiatric symptoms; the length of remission; and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a) (2015).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), provides the Global Assessment of Functioning (GAF) score as one factor for consideration when evaluating mental health disorders, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DSM-IV).  

The DSM-IV has been updated with the Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-5).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Rating Schedule addressing mental disorders and its adjudication regulations to conform to the DSM-5.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The provisions of the interim final rule, adopted without change in the final rule, only apply, however, to applications for benefits that are received by VA or that are pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, and do not apply to claims that have been certified for appeal to the Board, even if those claims are subsequently remanded to the AOJ.  80 Fed. Reg. 14,308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in January 2015; thus, the Veteran's claim was pending before the AOJ after August 4, 2014 and is governed by the DSM-5 criteria.

The use of the GAF scale has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See DSM-5, p. 16 (2013).  

Background

In August 2010, the Veteran's wife stated that the Veteran attends church and plays at his daughters' school.  

VA treatment records from March 2011 to January 2015 show the Veteran frequently obtained care from VA.  The records consistently show that the Veteran was groomed appropriately, alert, and fully oriented.  He was cooperative and interacted appropriately with providers.  His speech was normal.  There was no evidence of hallucinations, illusion, or suicidal or violent ideation.  His thought process and content were normal.  Memory was intact.  There was no evidence of a cognitive disorder.

The Veteran sought mental health treatment from VA twice in June 2012, once in July 2012, and once in August 2012.  The June 2012 VA mental health initial evaluation note provides that the Veteran reported symptoms including uneasiness in crowds, difficulties with superiors at work, physical altercations at work, and fights with his wife.  He and his wife had begun attending church together and had reconnected emotionally, which had brought an end to the physical violence.  However, he continued to have difficulty controlling his anger and verbal out bursts.  In addition to his wife and three children, the Veteran reported significant relationships with two friends and his brother.  On examination, his mood was euthymic with a wide range of affect in June 2012.  In August 2012, he was mildly depressed and his affect was blunted.  His insight and judgment were good.  The diagnoses were rule out alcohol abuse and rule out intermittent explosive disorder in July 2012 and PTSD in August 2012.  GAF scores of 50 to 55 were assigned in July 2012 and August 2012.  

In a July 2012 statement, the Veteran related that he had symptoms of PTSD including depression and a lack of sleep due to recurring nightmares.  He believed that PTSD had resulted in, or may have been a factor in, his not being called back to work because of conflict with co-workers.  The hours he worked had dropped over the last three years and he had not worked at all in 2012.  He also reported conflict at home and difficulty controlling anger.  He felt uneasy in crowds and on guard around people he did not know.  He attributed his alcohol abuse to PTSD.

The Veteran's wife also provided a statement in July 2012.  She stated that they had been married 12 years and had had a rocky marriage.  Since his discharge from service, the Veteran had had anger and drinking issues, and was overprotective.  They did not have much of a social life because the Veteran did not like crowds, whether they were friends and family or strangers.

The Veteran was afforded a VA examination in July 2012.  He reported a history of anger management problems.  He was charged with domestic violence toward his wife in 1999 or 2000 and was ordered to attend anger management classes.  The Veteran explained that, although he and his wife still had occasional problems, he was no longer violent.  There was no violence toward his children.  He was, however, overly protective of his family.  He had limited social interactions and had few hobbies or leisure pursuits.  He drank to relax four to five days a week and consumed six to eight beers in a sitting.  He denied suicide attempts, but did endorse a history of passive suicidal ideation without any intent or plan.  

The Veteran had been out of work since December.  He speculated that his reputation of being a difficult employee had finally caught up with him.  He often butted heads with supervisors and co-workers on the job.  He reported difficulty following instructions, inappropriate behavior, and poor social interactions as problems related to his occupational functioning.  

Relevant PTSD symptoms included anxiety, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or work-like settings.  He reported difficulty concentrating, less emotion, numb feelings about people, and being not as trusting or open because of PTSD.

On mental status examination, the Veteran was clean, neatly groomed, and appropriately dressed.  His speech was clear and coherent.  He was cooperative.  His affect was normal, but mood anxious.  His attention was intact and he was fully oriented.  Thought process and thought content were unremarkable.  There were no delusions, hallucinations, obsessive ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  His judgment and insight were good.  Impulse control was fair.  The diagnoses were PTSD and alcohol dependence.  The examiner found PTSD caused occupational and social impairment with reduced reliability and productivity.  A GAF score of 55 was assigned.

After the Veteran had been awarded service connection for PTSD in August 2012, he and his wife reported in November 2012 that the Veteran had had to turn work down because of his back and that his career as an ironworker ended as a result of his back problems.  His wife stated that he teared up because the pain in his back was so unbearable.  

Similarly, in December 2012, the Veteran stated explicitly that he quit his last job because of back pain.  He had changed careers from an ironworker of 13 years to work at Weyerhauser.  Even though the new job was not as physically demanding, his back still caused enough pain that he felt he could not perform the job and bothered him to the point that he resigned at Weyerhauser.  

A December 2013 VA medical opinion provides that functional impairment associated with PTSD was generally moderate.  The clinical psychologist opined that, if the Veteran were to seek employment, he may experience moderate difficulty relating effectively to supervisors and co-workers.  She continued that he may function best in work environments that require minimal interpersonal interaction.  While the Veteran reported some difficulty concentrating, he appeared to be capable of completing tasks with effort.  He was cognitively intact and would likely be capable of understanding and remembering instructions.  He also would likely be capable of sustaining persistence and pace, and of adapting to change from a mental health perspective.

In a December 2013 statement, the Veteran related that his PTSD had caused problems for him of holding steady employment and of being called back to work by contractors due to anger towards co-workers and supervisors.

The SSA found the Veteran was disabled since December 9, 2011 based on his service-connected disabilities, as well as nonservice connected disorders.  Pertinent evaluations performed in connection with the SSA determination are summarized below.

The Veteran underwent a private psychological evaluation in May 2014 performed by T. Goudy, Ph.D.  At the evaluation, the Veteran reported that his memory and concentration had significantly deteriorated, but he was not sure why.  He also reported that he used to have depression, but not anymore.  He was abstinent from alcohol.  On mental status examination, the Veteran was dressed casually, had good hygiene, was cooperative, somewhat reserved, and a little nervous.  His speech and communication were relevant and coherent.  He had engaged in suicidal ideation "a time or two" since service, but had not felt that way since he started going to church.  He denied perceptual disturbances and was fully oriented.  Judgment was intact.  

Testing revealed moderate to severe levels of anxiety, and PTSD symptoms causing severe impairment in functioning.  The Repeatable Battery for the Assessment of Neuropsychological Status (RBANS) showed marked impairment in immediate memory, language, attention, and delayed memory.  The diagnoses were PTSD, cognitive disorder not otherwise specified (NOS), and a history of depressive disorder NOS, in remission per the Veteran's report.  A GAF score of 50-55 was assigned.  Dr. Goudy found moderate to marked impairment in activities of daily living and social functioning; marked impairment in concentration, persistence, and pace; and no episodes of extended duration decompensation.  Dr. Goudy concluded that the Veteran's memory and concentration problems were so severe that it was unlikely that he could pursue substantially-gainful activity. 

The June 2015 SSA decision provides that M. Buban, Psy.D., an impartial medical expert, testified at hearing that there was no evidence in VA treatment records of any concerns regarding a cognitive disorder.  After researching RBANS testing, Dr. Buban believed that it produced a false positive result in the Veteran's case, as nothing in the record supported a cognitive disorder.  With respect to PTSD, Dr. Buban testified that the Veteran's primary limitations were occupational and social impairment with reduced reliability and productivity.

A disability determination examination was performed in August 2014 by A. Sabio, M.D.  With respect to PTSD, Dr. Sabio summarized that the Veteran was angry and irritable.  He tried to avoid crowds.  On examination, he was alert, oriented, lucid, and rational.  His affect was normal and he was able to interact normally with the examiner.  The Veteran's memory was not impaired.  He did not have any suicidal ideations.  

In September 2014, a disability determination mental status examination was performed by L. Legg, M.A.  The Veteran reported he was dealing with his PTSD by going to church.  He denied any significant symptoms of anxiety or depression.  On mental status examination, the Veteran was clean, suitably dressed, cooperative, and oriented.  Speech was normal.  Thought process and thought content were normal.  There was no evidence of hallucinations or illusion.  His insight was fair and judgment normal.  Suicidal/homicidal ideation was not reported.  Immediate, recent, and remote memory were within normal limits.  A Neurobehavioral Cognitive Status Exam revealed mild impairment ratings in attention and memory.  Concentration was mildly deficient.  Persistence was within normal limits and pace was mildly deficient.  

Social functioning was mildly deficient.  The Veteran reported getting along well with his wife and children.  He had one good friend.  He interacted with his parents from time to time.  He attended church, but did not like being in crowds.  He left home occasionally to run errands and attend medical appointments or church.  His most enjoyable activities were hunting and fishing.  

A Medical Source Statement of Ability to do Work-Related Activities (Mental) performed by Mr. Legg revealed that the Veteran's ability to understand, remember, and carry out instructions could be mildly affected by his PTSD symptoms.  His ability to interact appropriately with supervisors and co-workers, as well as to respond to changes in the routine work setting, could be moderately affected by symptoms of PTSD.  However, his ability to interact appropriately with the public was only mildly impaired due to PTSD.  

In connection with a November 2014 private vocational evaluation by Vass Vocational Services, the Veteran reported, in pertinent part, that he was unable to work because he could not deal with the public and could not tolerate any type of stress or change in his routine.  He had attended two counseling sessions at VA, but discontinued them because of the long drive to get there (an hour and a half each way), he did not trust the government employee counselor, and he needed to establish a means of coping with his mental problems on a more frequent basis than once per month.  He considered his primary source of treatment to be reading the Bible, which he could do at home in his safe zone.  He reported having good days and bad days mentally.  

The rehabilitation specialist opined that the Veteran was unable to be employed; although, she considered nonservice-connected disorders in reaching that opinion.  She also based her opinion on the evaluation by Dr. Goudy that found marked impairment in concentration, persistence, and pace, and concentration problems so severe that it was unlikely the Veteran could pursue employment.  The specialist emphasized that the Veteran's symptoms were manifested by difficulty in establishing and maintaining effective work and social relationships, forgetting to complete tasks, impaired judgment, and disturbance of mood and motivation.  She opined that these were significant vocational limitations and would be consistent with the Veteran's reported difficulty getting along with co-workers and supervisors.

At his October 2015 Board hearing, the Veteran testified that issues with his "back was a big thing" that caused him to stop working.  He also had conflict with supervisors, refused to follow instructions, and let them know how he felt at work.  He had been sent home from work a lot of times.  He testified that he did not trust people.  When people used his driveway to turnaround, he watched them.  He had gone outside with a weapon once or twice if they were taking too long.  Two neighbors lived above the Veteran's home.  Going to church and discussing things with his wife were his biggest help to cope with his PTSD.  During the day, the Veteran cared for his preschool-aged son and helped with his parents a lot of times; however, he also took his son to his parent's house for the day a lot of times.  

The Veteran's wife testified that they married in 1999.  When the Veteran came home from work, he was often agitated and she and the children had to be careful around him.  He had problems with anger and road rage when he drove in bigger cities.  She also testified that, if the Veteran woke up at night, he had to check the door and the windows before he could go back to sleep.

Analysis

Having carefully considered the Veteran's contentions in light of the evidence of record and applicable law, the Board finds that the currently assigned 50 percent disabling rating appropriately approximates the Veteran's degree of disability for the entire period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130.  

The collective evidence does not show that the Veteran has occupational and social impairment in most areas, such as work, school, family relations, judgment, thinking, or mood, sufficient to warrant a disability rating of 70 percent.  The evidence shows that the Veteran does not exhibit speech that is intermittently illogical, obscure, or irrelevant.  He also does not exhibit near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively.  The evidence consistently shows that the Veteran is oriented in all spheres, is clean and appropriately groomed and dressed, and has affect appropriate to the situation.  His judgment and insight were found generally to be good.  

Although the Veteran reported at the July 2012 VA examination a history of passive suicidal ideation and in May 2014 that he had suicidal ideation "a time or two" since service, he has denied any intent or plan to act on those remote and infrequent passive suicidal thoughts.  Moreover, no examiner or treating practitioner has expressed any concern that the Veteran would act on his thoughts or considered him to be at risk for suicide.  Thus, the Veteran's symptoms are not of the severity, duration, and frequency contemplated in a higher rating. 

While the Veteran's wife testified that the Veteran checks the door and windows at night, no examiner has found that the Veteran exhibits obsessional rituals.  Moreover, to the extent that checking the door and windows at night could be considered to be an obsession, which the Board does not finding, it is not of the severity contemplated by a 70 percent rating.  Such hypervigilance is adequately compensated for by the current assigned 50 percent rating.  

The Veteran and/or his wife have reported that the Veteran exhibits anger and irritability in multiple settings, has engaged in physical altercations at work, and was charged with domestic violence when he was first married.  However, after undergoing anger management classes, the Veteran has not exhibited further violence toward his wife.  His impulse control has generally been found to be adequate by examiners.  The Veteran's behavior has been found to be acceptable during his numerous evaluations and frequent VA treatment.  Thus, the Board finds that the Veteran's symptoms associated with impulse control are not of the severity, duration, and frequency contemplated in a higher rating. 

While the Veteran prefers to avoid crowds and not to venture outside of his home, the evidence does not show that he is unable to establish and maintain effective social relationships.  Rather, he has been married since 1999, generally has a good relationship with his wife, and finds sharing with her and her support to be significant in his ability to cope with his PTSD.  He also maintains positive relationships with his children, parents, a brother, and some friends.  He is able to care for his preschool-aged son and assist his parents a lot.  There is no evidence that he has difficulty living with two neighbors in very close proximity.  He functions more than adequately in public, as evidenced by attending church regularly, numerous medical appointments, and school functions.  He also occasionally runs errands.  While he is suspicious of people turning around in his driveway, such suspiciousness and hypervigilance are more than adequately compensated for by the current 50 percent rating.

With respect to establishing and maintaining effecting working relationships, the Veteran has reported significant conflict and occasional altercations with co-workers and supervisors; however, the weight of evidence, specifically the Veteran's own statements, shows that the Veteran stopped working due to his back.  With respect to PTSD, the July 2012 VA examiner and Dr. Buban, SSA's impartial medical expert, found the Veteran's PTSD results in occupational impairment with only reduced reliability and productivity.  A December 2013 VA medical opinion provides that functional impairment associated with the Veteran's PTSD is generally moderate.  Similarly, Mr. Legg found that the Veteran's ability to interact appropriately with supervisors and co-workers, as well as to respond to changes in the routine work setting, could be moderately affected by symptoms of PTSD.  As such, the Board finds the most probative evidence shows that the Veteran's PTSD causes no more than moderate impairment in his working relationships and that the occupational impairment caused by the Veteran's PTSD does not more nearly approximate the criteria for a 70 percent rating.  

With respect to the Veteran's GAF scores, he was assigned scores of 50 to 55 during VA treatment in July 2012 and August 2012, 55 by the July 2012 VA examiner, and 50 to 55 by Dr. Goudy in May 2014.  The DSM-IV provides examples of behavior corresponding to various GAF scores.  Scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational, or school functioning.  

Although the Veteran was assigned a low end GAF score of 50 suggesting serious symptoms, the providers provided a range to 55, which suggests to the Board that his symptoms were more consistent with moderate impairment.  As noted above, GAF scores have been abandoned in the DSM-5 essentially due to their subjectivity and inconsistent application in practice.  The Board affords the GAF scores, which are highly subjective and evaluate functioning at a particular point in time, suggesting severe impairment little weight because they are inconsistent with the collective evidence that shows the Veteran's PTSD symptoms are moderate at most.

The Board acknowledges that Dr. Goudy concluded in May 2014 that the Veteran's memory and concentration problems are so severe that it is unlikely that he could pursue substantially-gainful activity.  However, Dr. Goudy diagnosed cognitive disorder NOS, and did not specifically relate it to the Veteran's PTSD.  Moreover, the results Dr. Goudy obtained from testing do not correspond with his own results on examination, which reveal no evidence of cognitive impairment.  Just one month later in August 2014, Dr. Sabio found the Veteran's memory was normal and noted no evidence of cognitive impairment.  As Dr. Buban summarized, there is nothing in the record to support a diagnosis of cognitive disorder.  Dr. Buban determined that the RBANS testing produced a false positive result in the Veteran's case.  Mr. Legg's testing in September 2014 revealed only mild impairment of attention, memory, and concentration.  Thus, the finding of severe memory and concentration impairment is entitled to little weight.  The Board also finds that Dr. Goudy's overall conclusion, that the Veteran's symptoms of PTSD cause severe impairment in functioning, is entitled to little weight.  Dr. Goudy is the only examiner who found severe impairment from PTSD, as such the Board can only conclude that Dr. Goudy's testing was further flawed or that the Veteran was having an unrepresentative day.

The Board also acknowledges that the November 2014 private vocational evaluation by Vass Vocational Services concludes that the Veteran is not employable.  However, as noted above, that opinion was based, in part, on nonservice-connected disorders and the opinions of Dr. Goudy, which the Board has afforded little weight.  As such, the findings of the vocational evaluation are entitled to only limited probative weight.  Moreover, the rehabilitation specialist emphasizes that the Veteran's symptoms are manifested by difficulty in establishing and maintaining effective work and social relationships, forgetting to complete tasks, impaired judgment, and disturbance of mood and motivation, all of which are listed as symptoms contemplated by a 50 percent evaluation. 

The evidence also does not show that the Veteran's PTSD is productive of total occupational and social impairment that would warrant a 100 percent disability rating.  The evidence consistently shows that the Veteran's symptoms are not manifested by gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

For the reasons discussed above, total social impairment has not been shown in that the Veteran maintains good relationships with several people and is able to function adequately outside of his home on a regular basis.  The Board also finds that total occupational impairment has not been shown in the present case.  As discussed above, the weight of the probative evidence shows that the Veteran's PTSD results in no more than occupational impairment with reduced reliability and productivity.   

The Board acknowledges that the Veteran is being granted entitlement to a TDIU in this decision.  However, the laws and regulations pertaining to entitlement to a TDIU and a 100 percent disability rating are different.  In addition to total occupational impairment, there must be shown total social impairment.  For reasons discussed above, total social impairment is not persuasively shown in this case.  

In reaching the above determinations, the Veteran's assertions, as well as those of his wife and representative, have been considered.  However, the Board finds that the lay assertions made in support of the Veteran's claim for a higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's PTSD symptoms.  See 38 C.F.R. § 3.159(a)(1).   

In sum, the Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  Thus, the Board finds that based on the overall record evidence, including the lay statements of the Veteran, his wife, and his representative, the effects of the symptoms of the Veteran's PTSD are not described to be of a type, frequency, and severity that are in accord with the level of impairment contemplated by the criteria for schedular ratings higher than 50 percent for the entire period on appeal.  

Other Considerations

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and does not more nearly approximate the criteria for higher evaluations during the period on appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board finds further that there is no basis for staged ratings in the present case.   See Fenderson, 12 Vet. App. 119 (1999). 

However, the Board has considered whether the Veteran's PTSD symptoms present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

To make this threshold determination, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun, 22 Vet. App. at 115.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  As discussed, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Additionally, as seen above, the Board has taken into consideration symptoms that are not explicitly listed as examples under Diagnostic Code 9411; therefore, there are no additional symptoms that are not addressed by the rating schedule or that have not been considered by the Board in assigning the appropriate rating.  The Veteran also has not described any exceptional or unusual features of his PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Id. at 115-16; Bagwell v. Brown, 9 Vet. App. at 338-39; Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, the combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Id. at 1365-6.  In the instant case, the Veteran is being awarded entitlement to a TDIU for the entire period on appeal; therefore, there is no gap to fill.

In reaching the conclusions above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


IV.  TDIU

In order to establish entitlement for a TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially-gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

When the veteran's schedular rating is less than total, a total rating based upon unemployability may nonetheless be assigned.  If there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  See 38 C.F.R. § 4.16(a).  A total disability rating also may be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Marginal employment cannot be considered substantially-gainful employment.  Generally, marginal employment exists when a veteran's earned annual income does not exceed the Federal poverty threshold for one person.  38 C.F.R. § 4.16(a).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As of June 2012 when the Veteran's claim is deemed to have been received, service connection has been in effect for PTSD, evaluated as 50 percent disabling; lumbar spine degenerative disc disease, evaluated as 20 percent disabling; bilateral hearing loss, evaluated as 10 percent disabling; and tinnitus, evaluated as 10 percent disabling.  As of January 2013, service connection has been in effect for bilateral pes planus, evaluated as 30 percent disabling.  As such, the Veteran's combined disability rating is at least 70 percent from June 13, 2012.  Therefore, the Board finds that the Veteran's service-connected disabilities meet the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  Thus, the remaining inquiry is whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially-gainful occupation.

After a careful and considered review of the record evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that the record evidence is at least in relative equipoise as to whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially-gainful occupation during the entire appeal period.

The Veteran has a high school education.  He was a metal worker in service.  Post-service, he worked for 13 years, until about December 2011, as an ironworker.  He worked for about six weeks in the fall of 2012 for Weyerhauser as a log loader, which entailed working on production and operating an overhead crane.  As noted above, he quit his career as an ironworker and his job at Weyerhauser because of his back.   

The Veteran was afforded a VA examination for his back in January 2013.  The examiner opined that the Veteran's back disability would impact his ability to work in that he cannot lift, carry, or move heavy objects.  He also cannot walk or stand for a long time or distance.  The examiner concluded that the back disability has a functional impact on both physical and sedentary employment.  

All of the Veteran's work experience involved manual labor.  Some of his jobs were quite demanding physically.  The opinion of the VA examiner indicates that the Veteran would not have the physical endurance to work a full day in a job consistent with his employment background due to his back.  There is no evidence of record suggesting that the Veteran has the employment skills to be successful in a sedentary job.  Assuming that he does have such skills and that his back would allow sedentary employment with frequent breaks and movement, given the discussion above regarding the Veteran's difficulties managing his anger and conflicts in working environments due to his PTSD, it is unlikely the Veteran would be able to maintain a position such as one in an office that would most likely entail frequent contact with other people.  

In sum, in light of the Veteran's educational and occupational history and the constraints noted above, and resolving all doubt in favor of the Veteran, the Board finds that the combined effect of his service-connected disabilities render him unable to secure or follow a substantially-gainful occupation consistent with his educational background and employment history.  Therefore, entitlement to a TDIU due is warranted beginning on June 13, 2012.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right ankle disorder is dismissed.

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.

Entitlement to a TDIU is granted effective June 13, 2012, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


